PS 8
(Rev. 12/04)

                          UNITED STATES DISTRICT COURT
                                      for the
                              DISTRICT OF NEBRASKA
SEALED
U.S.A. vs. David Gamso                                                     Docket No. 8:18CR00313

                         Petition for Action on Conditions of Pretrial Release


       COMES NOW Megan N. Davis, PRETRIAL SERVICES OFFICER, presenting an official
report upon the conduct of defendant David Gamso, who was placed under pretrial release
supervision by the Honorable Susan M. Bazis sitting in the Court at Omaha, on June 27, 2019,
under the following conditions:

(3) The defendant shall immediately advise the court, defense counsel and the U.S. attorney in
writing before any change in address and telephone number.
(a) Truthfully report to the United States Probation and Pretrial Services Office as directed
[telephone no. (402) 437-1920] and comply with their directions.
(d) Maintain or actively seek employment when allowed by treatment regimen.
(n) Not possess or use a narcotic drug or other controlled substances defined in 21 U.S.C. § 802
unless prescribed by a licensed medical practitioner.
(q) Participate in a program of inpatient or outpatient substance abuse therapy and counseling if
deemed advisable by the supervising officer; and pay all or a portion of the treatment in an amount
and on a schedule to be arranged by the supervising officer. Copies of the evaluator’s reports and
recommendations must be given to all counsel and the court.
(v) Not be with, associate with, or communicate with persons known or suspected to be or to have
been involved in drug use or trafficking or weapons possession or weapons trafficking without the
prior approval of the supervising officer or the Court except as required by a treatment regimen.
y) Upon successful completion of the residential portion of the St. Francis Alcohol and Drug
Treatment Center program, condition (k) will term. You must reside at a residence approved of in
advance by the supervising officer.

               Respectfully presenting petition for action of Court and for cause as follows:

      Between August 5, 2019 and August 14, 2019, the defendant moved to an unapproved address
      and failed to notify his supervising officer.

      Between July 2, 2019 and September 3, 2019, the defendant failed to report as directed five
      times to his supervising officer.

      Between July 25, 2019 and September 9, 2019, the defendant failed to obtained employment.

      On August 29, 2019, the defendant admitted to using methamphetamine after being confronted
  with two positive drug tests for amphetamines on August 21, 2019 and August 28, 2019. The
  defendant admitted to associating with a friend to get the methamphetamine.

  On September 9, 2019, the defendant failed to participate in substance abuse treatment.


PRAYING THAT THE COURT WILL ORDER A SEALED WARRANT BE ISSUED FOR
THE DEFENDANT’S ARREST REQUIRING HIM TO APPEAR AND ANSWER TO
THESE ALLEGATIONS.

 ORDER OF COURT                                   I declare under penalty of perjury that the
                                                  foregoing is true and correct.
                              
 Considered and ordered on ________________
 and ordered filed and made a part of the         Executed on: September 9, 2019
 records in the above case.

                                                  _________________________________
                                                  _______
                                                       ______
                                                           _ _________________________
 ___________________________________
 ___
 ________________
                __
                __
                ___________
                         _ _____
                              ____
                                 ________
                                       _ __
                                          __      U.S. Proba
                                                       Probation
                                                          battiiion and Pretrial Services Officer
                                                          ba
 UU.S.
 U. S. Magistrate Ju
                  Judge
                   udge

                                                  Reviewed and Approved by:

                                                  _________________________________
                                                   ___________________________
                                                  Kimi J. Jensen, Supervising
                                                  U.S.
                                                  U S Probation
                                                       P b ti andd Pretrial
                                                                     P t i l Services
                                                                             S i      Officer
